                                    Case 21-10023-JTD         Doc 246     Filed 06/09/21    Page 1 of 1


First Name    Last Name    Party Representing                                                    Firm Name
Curtis        Miller       Marriott International                                                Morris, Nichols, Arsht & Tunnell LLP
Linda         Casey        United States Trustee
Rick          Archer       Law360                                                                Law360
Julie         Bowen        Marriott Hotel Services, Inc.                                         Marriott Hotel Services, Inc.
                           UNITE HERE LOCAL 25 AND LOCAL 99, INTERNATIONAL UNION OF
Joshua        Rosenthal    OPERATING ENGINEERS                                                   Bredhoff & Kaiser PLLC
                           UNITE HERE Local 25 and Local 99, International Union of Operating
Susan         Kaufman      Engineers                                                             Law Office of Susan E. Kaufman, LLC
Robert        Paul         IUOE  Local 99                                                        Law Offices of Robert E. Paul, PLLC
Judge         Dorsey       U.S. Bankruptcy Judge
Lindsay       Harrison     Marriott International                                                Jenner & Block
Bryan         Mohler       Wardman Hotel Owner, L.L.C.                                           Pryor Cashman LLP
Ori           Katz         Marriott International                                                Sheppard Mullin
Karen         Dine         Debtors                                                               Pachulski Stang Ziehl & Jones LLP
Richard       Riley        Wardman Tower Residential Condominium Association                     Whiteford, Taylor & Preston, LLC
Domenic       Pacitti      Pacific Life Insurance Company                                        Klehr Harrison
Timothy       Cairns       Debtors                                                               Pachulski Stang Ziehl & Jones LLP
James         Decker       Debtors
Grant         Stein        Pacific Life Insurance Company                                        Alston & Bird LLP
Uday          Gorrepati    N/A (ABI Project)
Laura         Haney        Court
David         Wender       Pacific Life Insurance Company                                        Alston & Bird LLP
Alan          Davis        Debtors
Larry         Halperin     Debtors
David         Manderscheid Marriott Hotel Services, Inc.                                         Marriott Hotel Services, Inc.
Laura Davis   Jones        Debtors                                                               Pachulski Stang Ziehl & Jones LLP
David         Bertenthal   Debtors                                                               Pachulski Stang Ziehl & Jones LLP
Becky         Yerak        Wall Street Journal
David         Zubkis       Reorg Research
Matthew       Catron       Marriott International                                                Morris, Nichols, Arsht & Tunnell LLP
Michael       Obuchi       Unite Here Local 25 & IUOE Local 99                                   Bredhoff & Kaiser PLLC
